Freedman, P. J. (concurring).
I concur with Mr. Justice MacLean in the reversal of the order of the General Term of the City Court and for the affirmance- of the judgment entered upon the verdict of the jury in the Trial Term of the City Court, for the following reasons: The husband of the plaintiff herein having been, at the time of his death, indebted to his lodge for two quarters, in a sum equal to six months’ dues and assessments, was barred under section 12, article 1 of part 3 of the constitution, from claiming the endowment or benefit sued for. That section applies to the grand lodge, the defendant in this action, and it is not inconsistent with section 1 of article 9 of part 4 of the constitution which applies to subordinate lodges. Irrespective,- therefore, of the question of suspension upon proper notice which might arise if the latter section was applicable^ the defendant under the section first referred to was entitled to the direction of a verdict as moved for, and consequently the reversal of the judgment, based upon the verdict of the jury, was erroneous,
*299The order of the General Term must be reversed and the judgment entered upon the verdict of the jury affirmed, with costs.
Gildersleeve, J., concurs in result.
Order reversed and judgment entered upon verdict affirmed, with costs.